EXHIBIT 10.8


INDEMNITY AGREEMENT


THIS INDEMNITY AGREEMENT is made and entered into this day of September 18, 2008
by and between Capital Gold Corporation, a Delaware corporation (the
"Corporation"), and Christopher M. Chipman ("Executive").


RECITALS


A.  Corporation has engaged the services of Executive to provide the customary
services of Chief Financial Officer of a public company in connection with the
business of Corporation; and
 
B.  Corporation has agreed to provide certain indemnity to Executive in
connection with services requested from and provided by Executive to
Corporation; and
 
C.  The parties desire, by this writing, to memorialize said indemnity
agreement.
 


AGREEMENT


NOW, THEREFORE, in consideration of executive services rendered to Corporation
by Executive and for other good and valuable consideration, it is agreed as
follows:
 
1.  INDEMNITY.  Subject only to the exclusions set forth in Section 2 below,
Corporation hereby undertakes and agrees to indemnify and hold Executive,
including his, employees and agents, harmless from and against any and all
claims, suits, damages, losses, costs, liabilities, fees and expenses suffered
or incurred from or as a result of services by Executive to Corporation in such
capacity commencing with his initial engagement as Corporation’s Vice President
of Mine Development.  Without limiting the foregoing, the rights of indemnity
hereunder extend to and include protection against any and all expenses
(including attorneys' fees), witness fees, damages, judgments, fines and amounts
paid in settlement and any other amounts that Executive becomes legally
obligated to pay because of any third party’s claim or claims made against or by
him in connection with any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, arbitrational, administrative or
investigative to which Executive is, was or at any time becomes a party, or is
threatened to be made a party, by reason of the fact that Executive is, was or
at any time becomes a director, officer, employee, Executive or other agent of
Corporation, or is or was serving or at any time serves at the request of
Corporation as a director, officer, employee, outside accountant or other agent
of another corporation, partnership, joint venture, trust, employee benefit plan
or other enterprise.  However, Executive understands and acknowledges that this
indemnity agreement shall not limit or affect Executive’s liability towards
Corporation.
 
2.  EXCLUSIONS.  This indemnity agreement shall be interpreted and enforced to
the fullest extent allowed by law and the Bylaws of Corporation (as the same may
from time to time be amended, provided that no amendment shall provide narrower
rights than those permitted by the Bylaws as of the date hereof), but shall not
extend to any loss, cost, expense or liability of Executive arising from or
relating to:
 


    (A) fraudulent, illegal or intentional and deliberately dishonest actions or
conduct of Executive;
 
 
 

--------------------------------------------------------------------------------

 
 
    (B) conduct that resulted in personal profit or advantage to which Executive
was not legally entitled; or
 
    (C) sole negligence of Executive;
 
3.  CONTINUATION OF INDEMNITY.  All obligations of indemnity of Corporation
herein in favor of Executive shall continue during the period Executive is
engaged by Corporation and shall continue thereafter so long as Executive shall
be subject to any possible claim or threatened, pending or completed action,
suit or proceeding, whether civil, criminal, arbitrational, administrative or
investigative, by reason of the fact that Executive was serving in the capacity
referred to herein.
 
4.  DIRECTOR & OFFICERS (“D&O”) INSURANCE COVERAGE.  Executive shall be entitled
to be a named insured under Corporation's D&O Insurance coverage.
 
5.  GOVERNING LAW.  This Agreement shall be interpreted and enforced in
accordance with the laws of the State of New York.
 
6.  AMENDMENT AND TERMINATION.  No amendment, modification, termination or
cancellation of this Agreement shall be effective unless in writing signed by
both parties hereto.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.
 

  Capital Gold Corporation          
 
By:
/s/ Gifford A. Dieterle        Gifford A. Dieterle, Chairman and President     
     




       
 
 
/s/ Christopher M. Chipman        Christopher M. Chipman                       
  Address:
 
  4014 Redwing Lane
  Audubon, PA 19403
         

 
 
 

--------------------------------------------------------------------------------

 
 